internal_revenue_service number release date index number ------------------- --------------------------------- ---------------------------- ---------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------ telephone number --------------------- refer reply to cc ita b05 plr-114206-15 date date taxpayer_identification_number ---------------- dear ------------------ this is in reference to a request by the taxpayer named above that its form_1128 application to adopt change or retain a tax_year be considered timely filed under sec_301_9100-3 of the procedures and administration regulations taxpayer filed a late form_1128 to change its annual_accounting_period for federal_income_tax purposes from a taxable_year ending march to a taxable_year ending october effective for the taxable_year beginning date and ending date taxpayer submitted the request for discretionary administrative relief as well as the form_1128 within days from the due_date for the form_1128 sec_1_442-1 of the income_tax regulations provides that in order to secure the consent of the commissioner of the internal revenue to a change in annual_accounting_period a taxpayer must file an application generally on form with the commissioner within such time and in such manner as is provided in administrative procedures published by the commissioner revproc_2006_45 as modified and clarified by revproc_2007_64 2007_2_cb_818 provides the exclusive procedures whereby certain corporations may obtain automatic consent to change their accounting periods section a of revproc_2006_45 provides that a form_1128 filed pursuant to the revenue_procedure is considered timely filed for purposes of sec_1_442-1 only if it is filed on or before the time including extensions for filing the return for the short_period required to effect the change requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as in the instant case must be made under the rules of sec_301_9100-3 see sec_301_9100-3 a request for relief plr-114206-15 subject_to sec_301_9100-3 is granted when the taxpayer provides evidence establishing that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government see id based on the information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government the requirements of sec_301_9100-3 have been satisfied in this case accordingly taxpayer's form_1128 requesting a change to a taxable_year ending june effective for the short taxable_year beginning date and ending date is considered timely filed a change in accounting_period under revproc_2006_45 is under the jurisdiction of the director internal_revenue_service center where the taxpayer's returns are filed accordingly we are forwarding a copy of this letter_ruling and taxpayer's form_1128 to the director -------------------service center with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_2006_45 any further communication regarding this matter should be directed to the -----------service center the ruling contained in this letter is based on information and representations furnished by taxpayer this office has not verified any of the taxpayer's representations or the material submitted in support of the request for rulings as part of an examination process the service may verify the information representations and other data submitted this letter_ruling addresses the grant of relief under sec_301_9100-3 only we express no opinion on the tax treatment of the instant transaction under any provision of the code or the regulations that may be applicable specifically we express no opinion as to whether taxpayer may under the code and application regulations change to the taxable_year requested in the form_1128 or whether the change may be effected under revproc_2006_45 a copy of this letter may be attached to any income_tax return to which it is relevant alternatively a taxpayers filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-114206-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer's authorized representative sincerely amy j pfalzgraf senior counsel branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
